Citation Nr: 0629809	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  95-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic visual 
problems, claimed as a manifestation of an undiagnosed 
illness.

2.  Entitlement to service connection for chronic ear pain, 
claimed as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for signs and symptoms 
of a skin rash, claimed as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for chronic muscle 
pain, claimed as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chronic joint pain, 
claimed as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, 
claimed as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for abnormal weight 
loss/gain, claimed as a manifestation of an undiagnosed 
illness.

8.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, to include the issue of whether 
a substantive appeal was timely filed.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1990 to January 
1993.  She served in the Southwest Asia (SWA) Theater of 
Operations from May 1, 1991, to May 15, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from rating determinations in July 1995 and May 1998 by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for vision problems, 
hearing loss, a skin rash, muscle weakness, chronic joint 
pain, chronic fatigue, and weight loss/gain, all claimed as 
manifestations of an undiagnosed illness.

At her request, the veteran was scheduled for a Travel Board 
hearing before a Veterans Law Judge at the RO in January 
2006.  She did not appear for the hearing.  In a letter 
postmarked later that month, she requested rescheduling of 
the hearing, stating that she was without an advocate and 
desired representation.

The Board wrote to the veteran in March 2006, asking her to 
explain why she had failed to report for her scheduled 
hearing, and also providing her with information and 
appropriate forms pertaining to the appointment of a 
representative to act on her behalf in the VA claims process.  
She was afforded 30 days in which to reply.  As of the date 
of the present decision, the veteran has not responded.


FINDINGS OF FACT

1.  The evidence of record does not show any objective 
medical findings of a chronic disability manifested by eye 
and/or ear pain.  The veteran's complaints do not represent a 
finding of a separate disability, inasmuch as they are not 
productive of chronic impairment and have been determined by 
the evidence of record to be part and parcel of her already 
service-connected headaches.

2.  A current skin disorder is not shown by the evidence of 
record.

3.  The veteran's complaints of muscle weakness, joint pain, 
and chronic fatigue have been attributed to fibromyalgia with 
chronic fatigue syndrome (CFS).  Neither condition has become 
manifest to a compensable degree following the veteran's 
Persian Gulf War service.

4.  There is no competent medical evidence demonstrating that 
the veteran currently has abnormal weight loss and/or gain as 
a symptom of an undiagnosed illness, and te condition is not 
otherwise shown to be related to active military service.

5.  Notice of a July 1994 rating decision which granted 
service connection and assigned a disability rating for 
lumbosacral strain was mailed that same month; a notice of 
disagreement (NOD) was filed to initiate an appeal.

6.  Subsquently, a supplemental statement of the case (SSOC) 
addressing the rating for lumbosacral strain was mailed to 
the veteran in June 1995; she was advised that she was 
required to file a substantive appeal within 60 days of the 
date of that SSOC, or within one year of the initial decision 
which she had appealed.

7.  In December 1995, the RO received the veteran's 
substantive appeal as to the rating for lumbosacral strain, 
on a VA Form 9.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by eye pain was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2005).

2.  Chronic disability manifested by ear pain was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2005).

3.  Chronic disability manifested by skin sensitivity/rash 
was not incurred in or aggravated by the veteran's active 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2005).

4.  Muscle weakness, joint pain, and fatigue, diagnosed as 
fibromyalgia with CFS, was not incurred in or aggravated by 
the veteran's active military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

5.  Chronic disability manifested by weight gain and/or loss 
was not incurred in or aggravated by the veteran's active 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2005).

6.  The veteran did not file a timely substantive appeal as 
to the claim for an increased rating for her service-
connected lumbar spine disability, and therefore the Board 
lacks jurisdiction to consider the matter.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20. 302(b), 20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision.  In the 
present case, the veteran was not provided notice consistent 
with the VCAA, prior to the initial RO decisions in July 1995 
and May 1998, because the VCAA had not yet been enacted.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in July 2001, August 2004, November 2004, 
and July 2005, the RO informed the veteran of its duty to 
assist her in substantiating her claims under the VCAA, and 
the effect of this duty upon her claims.  Thus, Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that she has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to her 
claims has been obtained and associated with the claims file, 
and that she has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where there is a chronic disease shown as such in service or 
within an applicable presumption period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a); 38 C.F.R. 
§ 3.317(a)(1),(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2005).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

III.  Factual Background and Analysis

A.  Eye and ear pain

The veteran is currently service-connected for headaches, and 
contends that she developed ear and eye pain as a result.  
She further contends that, since her headaches are service 
connected, her ear and eye pain should be service connected 
as well.  

Service medical records (SMRs) show that in September 1991 
the veteran was treated for a right earache with associated 
headaches.  The clinical impression was otitis externa.  In 
April 1992, she was evaluated for complaints of pain in both 
ears and extreme sensitivity to noise.  At the time she also 
had a severe headache.  The clinical impression was 
eustatchian tube dysfunction.  At separation in November 
1992, the veteran denied ear trouble.  The SMRs are otherwise 
entirely negative for complaints associated with eye pain or 
problems with vision.  

The veteran again denied any history of eye or ear trouble at 
a quadrennial U.S. Army Reserves physical examination in 
September 1994.  Clinical evaluation of the ears and eyes was 
normal, and she was found qualified for retention in the Army 
Reserves.  She did however note a history of frequent and/or 
severe headaches.  

Post-service medical records dated from 1994 to 2005 show the 
veteran first complained of eye pain during VA examination in 
November 1994.  She gave a history of visual field 
disturbances since June 1992.  She described these episodes 
as bilateral constriction of the peripheral visual fields 
concentrically, resulting in a graying out of her vision.  
The episodes last up to 45 minutes and are followed by severe 
headaches.  She reported light sensitivity, associated ear 
pain and extreme sensitivity to certain sound frequencies 
during these episodes.  The examiner noted the bilateral 
nature of these episodes indicated a verebrobasilar etiology.  
The remainder of the ocular health was essentially normal in 
both eyes.  


There appears to be only one treatment record, since the 
veteran's discharge, which refers to any type of ear problem.  
In January 1995, she was evaluated for complaints of ear pain 
of 2-1/2 years duration.  Examination revealed otitis media 
in the left ear.  There are no further records showing any 
complaints of or treatment for chronic eye or ear problems.  

The veteran presented testimony at an RO hearing in March 
1996, consistent with complaints made during her VA 
examination in November 2004.  She testified that she had 
history of vision and ear problems, generally associated with 
headaches, since October 1990.  

During VA examination in January 1999 an audiogram revealed 
the veteran's hearing was within normal.  The clinical 
evaluation showed there was no evidence of ear pathology on 
physical examination or audiology.  

Service connection was subsequently established for 
headaches, in an April 1999 rating decision.

In a May 2005 lay statement the veteran again indicated that 
her severe headaches were associated with eye and ear pain.  
She asserted that the headaches, ear pain, and eye pain 
worked together and were not isolated.

The Board notes that service connection is already in effect 
for headaches.  Under VA law and regulations, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
Board notes that, although the veteran's symptoms have been 
specifically claimed by her as separate disabilities, the 
record reflects that the eye and ear symptoms are part and 
parcel of the service-connected headaches, and there is no 
opinion to the contrary.  The medical evidence of record, as 
well as the veteran's own testimony and contentions, reflects 
that the eye and ear pain represent a manifestation and 
symptom of the headaches, as opposed to representing an 
independent and separate disability, or a symptom of a 
different condition.  

While the Board does not dispute that the veteran may 
experience ear and eye pain, there is no objective clinical 
confirmation that she suffers from an actual disability, and 
her complaints alone cannot satisfy the criteria for a 
current disability.  Thus, the competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  There is 
no evidence of current chronic disease which exist separately 
and independently from the currently diagnosed and already 
service-connected headaches.  the absence of a currently 
diagnosed disability independent of the headaches, the claim 
must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). 

The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

B.  Skin disorder 

SMRs show a single complaint of skin rash under the veteran's 
right breast, described as chafing, in May 1992.  However, it 
appears that the condition was acute and transitory in nature 
and resolved with treatment, as there are no subsequently 
dated medical records on file reflecting further complaints, 
evaluation, or treatment during the remaining months of 
service including at the time of separation from service in 
November 1992.  The veteran denied any history of skin 
diseases at a quadrennial U.S. Army Reserve physical 
examination in September 1994.  Clinical evaluation revealed 
that her skin was normal, and she was found qualified for 
retention in the Reserve.



Post-service records dated from 1994 to 2005 show that, in 
connection with Persian Gulf Registry, the veteran reported 
that she did not recall any rashes.  In January 1995, she was 
evaluated for flare-up of a skin rash on her back, diagnosed 
as folliculitis.  

During an RO hearing in March 1996, the veteran presented 
testimony about the onset and severity of her claimed skin 
disorder and its subsequent treatment.  She testified that 
she first noticed a change in her skin texture in August 
1992.  She developed frequent rashes on her face and chest 
and was first treated with oral antibiotics in 1994.  

In January 1999, the veteran failed to report for the 
dermatological portion of her VA examination.

In a May 2005 lay statement the veteran described her skin 
condition as more of a skin sensitivity, and said that the 
rashes were not frequent in nature or particularly severe.  

With respect to the veteran's allegation that she suffers 
from a skin disorder due to an undiagnosed illness which had 
its onset in the Persian Gulf, the Board finds that there are 
objective indications that she has a history of folliculitis, 
a known clinical diagnosis, and therefore her claim that this 
disorder is due to an undiagnosed illness incurred during 
Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is 
precluded.  See also VAOPGCPREC 8-98.  Therefore, this issue 
will be considered on a direct service connection basis.

The veteran was treated for an acute episode of skin rash 
during service, which apparently resolved and did not produce 
any chronic disability.  Moreover, post-service follicultis 
has not been associated with her active service or any 
incident therein.  Moreover, there is no evidence to suggest 
that the in-service episode was symptomatic of an underlying 
chronic condition which lasted beyond service.  

The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

C.  Fibromyalgia with CFS 

The veteran is also seeking entitlement to service connection 
for muscle weakness, joint pain, and chronic fatigue.  She 
contends that these conditions are a result of an undiagnosed 
illness.  Because these symptoms have been attributed to 
fibromyalgia and CFS, the Board will address them in a common 
discussion.

SMRs are entirely negative for complaints, findings, or 
treatment of symptoms associated with muscle weakness or 
chronic fatigue.  These records do show the veteran sustained 
injury to the cervical and lumbar spine in a motor vehicle 
accident in September 1992.  There were no pertinent 
complaints involving multiple joint pain or muscle weakness.  
Likewise, there were no pertinent complaints or findings 
recorded on the medical examination conducted at separation 
in November 1992.  Furthermore, the veteran denied having 
swollen or painful joints during an examination in connection 
with her reserve service in September 1994.  Clinical 
evaluation of the musculoskeletal system, with the exception 
of the cervical and lumbar spine was normal, and she was 
found qualified for retention in the Army Reserves.  

Post-service medical records include a November 1994 VA 
examination report which is entirely negative for complaints 
of chronic fatigue or muscle weakness.  Rather, the veteran 
complained of residuals from injuries to the neck and back, 
sustained in the motor vehicle accident.  She also reported a 
history of knee and hip pain.  In January 1995, the veteran 
complained that her arm would shake with lifting objects or 
raising her arm.  

The veteran presented testimony at an RO hearing in March 
1996.  She testified about the onset and development of her 
multiple joint pain and muscle weakness, as well as 
subsequent treatment.  She complained of muscle twitching in 
all her extremities, joint pain, and trembling in her upper 
extremities.  She reported that she had joint pain primarily 
confined to both knees.  She used hot baths and exercise to 
relieve her symptoms, but had never sought medical treatment.  
She testified that she was not treated for chronic fatigue 
during service.  

The remaining records show that, after service, the veteran 
complained of chronic fatigue on VA examination in January 
1999.  She also reported a history of weakness and twitching 
in both legs.  The examiner noted the veteran's history was 
significant for generalized poly-arthritic myalgias, 
including a history of cervical stain/sprain syndrome from a 
motor vehicle accident.  She also had a mild to moderate 
degree of fatigability.  The pertinent clinical impression 
was fibromyalgia with chronic fatigue syndrome.  

In a May 2005 lay statement the veteran noted that she had 
muscle weakness, joint pain, and chronic fatigue since 
service.  

In analyzing this aspect of the appeal, the Board finds it 
probative that the veteran's SMRs make no reference to a 
chronic disability manifested by multiple joint pain or 
muscle weakness, other than her cervical spine and 
lumbosacral spine, for which service connection has been 
established, and that she was not diagnosed as having any 
other chronic musculoskeletal disability.  Given the 
opportunity to identify any history or symptoms associated 
with the September 1992 motor vehicle accident, the veteran 
reported no additional pertinent complaints at separation two 
months later.  

However, based on the evidence, the veteran, who is a Persian 
Gulf veteran, has been found to have two "medically 
unexplained chronic multisymptom illness[es]."  38 U.S.C.A. 
§ 1117.  Fibromyalgia and CFS were diagnosed in January 1999, 
approximately six years after her Gulf War service.  
According to the applicable rating criteria, symptoms 
controlled by continuous medication warrant a 10 percent 
evaluation for fibromyalgia 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5025, and for CFS under 38 C.F.R. § 4.88b, DC 6354, 
respectively.  The medical evidence of record does not 
reflect continuing medication to relieve the symptoms caused 
by these disabilities, particularly joint pain.  Thus, the 
Board is satisfied that CFS and fibromyalgia, individually, 
have not manifested to a degree of 10 percent or more prior 
to December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).




The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

D.  Weight Gain/Loss

As to this aspect of her claim, the veteran essentially 
claims that she has gained an unusual amount of weight since, 
and possibly due to, her service in the Gulf War.  

Initially, the Board notes that there is no objective medical 
evidence on the record of this claim that the veteran ever 
received treatment during or after service for abnormal 
weight gain or loss.  In fact, at entry she weighed 137 
pounds, and she weighed 144 pounds at discharge.  The record 
indicates that her maximum weight during service was 156 
pounds, largely due to weight gain caused by pregnancy.  

Since discharge, the evidence reveals an increase in weight 
to 169 pounds as of May 2003.  The only report of weight loss 
in the record was in November 1994, when the veteran 
indicated she had lost 10 pounds in one week, due to nausea 
and food intolerance secondary to mild esophagitis and 
gastritis.  Her current weight at that time was 147 pounds.  

The remaining records show that at a December 1994 VA 
outpatient visit, she weighed 154 lbs.  At a February 1996 VA 
outpatient visit, she weighed 144 lbs.  Yet at a February 
1997 VA examination, she weighed 155 lbs, and at a May 2003 
VA outpatient visit, she weighed 169 lbs (reflecting a gain 
of 21 lbs since 1994).  By her most recent VA examination (in 
July 2004), the veteran weighed 160 lbs.

The veteran presented testimony at an RO hearing in March 
1996.  She testified that she experienced weight fluctuations 
as a result of stomach problems.  She also testified that as 
a result of her stomach problems she had a 20-pound weight 
loss in two weeks because she was afraid to eat.  



Service connection was subsequently established for irritable 
bowel syndrome by an October 2004 rating decision.

Consequently, there is no objective indicator of a chronic 
disorder manifested by abnormal weight gain/loss as required 
by 38 C.F.R. § 3.317(a)(3).  Therefore, she is not entitled 
to service connection under the presumption provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994) (where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law).

The Board also finds that the veteran is not otherwise 
entitled to service connection for weight gain or loss, as 
there is no competent medical evidence which diagnoses a 
disability.  It is now well settled that in order to be 
considered for service connection, a claimant must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The medical evidence appears 
to only describe the veteran's reported history of weight 
fluctuations, with no other clinical findings.  There is no 
objective clinical confirmation that the veteran suffers from 
an actual disability.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim. 

Absent any objective indicators of the veteran's claimed 
abnormal weight gain/loss, and without any competent medical 
diagnosis of such a disability, the Board finds that 
entitlement to service connection for abnormal weight 
gain/loss has not been established due to an undiagnosed 
illness or otherwise.

E.  Timeliness of substantive appeal - back disability rating

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2005).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the appellant at her most 
recent address of record, with a copy provided to the 
representative, if any.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302.  38 C.F.R. § 20.1103.

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2005).

The Board notes that the veteran has raised the issue of an 
increased evaluation for service-connected lumbosacral 
strain.  Service connection for lumbosacral strain was 
initially granted by the RO in July 1994.  A 10 percent 
disability evaluation was assigned.  Notice of the decision 
was mailed to the veteran that same month. The veteran filed 
a NOD with regard to the disability rating assigned to her 
back disorder.  Following a personal hearing and receipt of 
additional medical evidence, the 10 percent disability rating 
was continued.  The veteran was notified of that decision in 
a Supplemental Statement of the Case (SSOC) that was mailed 
to her in June 1995.  In a letter attached to the SSOC, she 
was told that, if the SSOC contained an issue which had not 
been included in her previous substantive appeal, she had to 
respond within 60 days in order to perfect her appeal as to 
that new issue.  No additional argument on the issue of an 
increased evaluation for lumbosacral strain was received from 
the veteran until December 1995.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of the 
SSOC (as here) or the remainder of the one-year period after 
the mailing of notice of the initial determination, whichever 
is longer.  The veteran had until August 1995 to perfect an 
appeal of the relevant issue here, or a request for an 
extension could have been made for good cause.  See 38 C.F.R. 
§ 20.303.  This did not occur.  Rather, the first 
correspondence after the issuance of the June 1995 SSOC was 
issued in December 1995, more than 60 days after the time 
limit had passed for submitting a timely appeal.  Absent a 
timely substantive appeal, the Board is without jurisdiction 
to adjudicate such claim.  Hence, it must be dismissed 
without prejudice.  Roy v. Brown, 5 Vet. App. 554 (1993).


ORDER

Service connection for chronic visual problems as a 
manifestation of an undiagnosed illness is denied.

Service connection for chronic ear pain as a manifestation of 
an undiagnosed illness is denied.

Service connection for signs and symptoms of a skin rash as a 
manifestation of an undiagnosed illness is denied.

Service connection for chronic muscle pain as a manifestation 
of an undiagnosed illness is denied.

Service connection for chronic joint pain as a manifestation 
of an undiagnosed illness is denied.

Service connection for chronic fatigue as a manifestation of 
an undiagnosed illness is denied.

Service connection for weight loss and gain as a 
manifestation of an undiagnosed illness is denied.

A timely substantive appeal of the July 1994 RO determination 
with respect to the claim for increased rating for 
lumbosacral strain having not been filed, the appeal as to 
that issue is dismissed for lack of jurisdiction.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


